Exhibit 99.2 JOINDER AGREEMENT This JOINDER AGREEMENT (the “Joinder”) is dated as of March 6, 2013 by and between Starboard Value and Opportunity Master Fund Ltd, a Cayman Islands exempted company, Starboard Value and Opportunity S LLC, a Delaware limited liability company, Starboard Value LP, a Delaware limited partnership, Starboard Value GP LLC, a Delaware limited liability company, Starboard Principal Co LP, a Delaware limited partnership, Starboard Principal Co GP LLC, a Delaware limited liability company, Jeffrey C. Smith, Mark R. Mitchell, Peter A. Feld, Tudor Brown, George Cwynar, Thomas Lacey, George Riedel and Donald Stout (collectively, the “Existing Members”) and Starboard Value and Opportunity C LP, a Delaware limited partnership (the “New Member”). WHEREAS, the Existing Members are parties to that certain Joint Filing and Solicitation Agreement dated as of December 21, 2012 (the “Agreement”), pursuant to which the Existing Members formed a “group” (as contemplated by Section 13(d) of the Securities Exchange Act of 1934, as amended) for the purpose of seeking representation on the Board of Directors of Tessera Technologies, Inc., a Delaware corporation (the “Company”), at the 2013 annual meeting of stockholders of the Company and for the purpose of taking all other action necessary to achieve the foregoing; and WHEREAS, the New Member desires to join the group formed by the Existing Members. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements of the parties herein contained, the parties hereby agree as follows: 1.Effective immediately, the New Member is joined as a party to the Agreement. 2.The New Member agrees to be bound by the terms of the Agreement, the terms of which are incorporated herein and made a part hereof. 3.This Joinder may be executed in counterparts, each of which shall be deemed an original and all of which, taken together, shall constitute but one and the same instrument, which may be sufficiently evidenced by one counterpart. [Signature page on next page] IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the day and year first above written. STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD By: Starboard Value LP, its investment manager STARBOARD VALUE AND OPPORTUNITY S LLC By: Starboard Value LP, its manager STARBOARD VALUE AND OPPORTUNITY C LP By: Starboard Value LP, its investment manager STARBOARD VALUE LP By: Starboard Value GP LLC, its general partner STARBOARD VALUE GP LLC By: Starboard Principal Co LP, its member STARBOARD PRINCIPAL CO LP By: Starboard Principal Co GP LLC, its general partner STARBOARD PRINCIPAL CO GP LLC By: /s/ Jeffrey C. Smith Name: Jeffrey C. Smith Title: Authorized Signatory /s/ Jeffrey C. Smith JEFFREY C. SMITH Individually and as attorney-in-fact for Mark R. Mitchell and Peter A. Feld, Tudor Brown, George Cwynar, Thomas Lacey, George Riedel and Donald Stout
